Citation Nr: 0409517	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) from 
a February 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 
which confirmed and continued a 50 percent rating for the 
veteran's service-connected bipolar disorder, as well as the 10 
percent rating for his hypothyroidism.  By a June 2003 rating 
decision, and concurrent Supplemental Statement of the Case 
(SSOC), the RO increased the rating for the bipolar disorder to 70 
percent effective October 4, 2000.  The Board also notes that the 
veteran was granted a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) by an 
October 2003 rating decision.

The veteran provided testimony at a personal hearing conducted 
before personnel at the RO in October 2002, a transcript of which 
is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  The VCAA, which 
became law on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also eliminated 
the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated below it has been determined that a remand 
is required in order to comply with the duty to assist.

The evidence includes medical records which cover a period through 
at least October 2002, including multiple reports of VA 
psychiatric hospitalization the most recent of which appears to be 
from July to August 2002.  However, he was last accorded VA 
medical examinations for the purpose of evaluating the severity of 
his service-connected disabilities in December 2000.  By a March 
2004 statement, the veteran's representative contended that as 
there was no recent examination of record, then the accuracy of 
his disability picture was in question.  Thus, it was intimated 
that new examinations were required in the instant case.  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where examination 
report was approximately two years old); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Inasmuch as the representative has 
indicated that the medical examinations of record are inadequate, 
the Board concludes that it must remand this case for new 
examinations.

Since the Board has determined that new examinations are necessary 
in the instant case, the veteran is hereby informed that 38 C.F.R. 
§ 3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the evidence 
of record.  However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.

The RO should also undertake any additional development it deems 
necessary to ensure compliance with the requirements of the VCAA, 
to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for his bipolar disorder 
and hypothyroidism since October 2002.  After securing any 
necessary release, the RO should obtain these records.

3.  After obtaining any additional records to the extent possible, 
the veteran should be afforded a psychiatric examination to 
evaluate the current nature and severity of his service-connected 
bipolar disorder.  In addition, the veteran should be afforded a 
medical examination to evaluate the current nature and severity of 
his hypothyroidism.  The claims folder should be made available to 
both examiners for review before the respective examinations.

4.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  In 
particular, the RO should review the examination reports to ensure 
that they are responsive to and in compliance with the directives 
of this remand and if not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.

6.  After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of any 
additional evidence added to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative should 
be furnished an SSOC which addresses all of the evidence obtained 
after the issuance of the last SSOC in October 2003, and provides 
an opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





